


Exhibit 10.1




THE KIMBALL INTERNATIONAL, INC.
AMENDED AND RESTATED 2010 PROFIT SHARING INCENTIVE BONUS PLAN


Background. Your Board believes that the long-term success of your Company
depends, in part, on its ability to recruit and retain outstanding individuals
as employees and to furnish these employees maximum incentive to improve
operations and increase profits. Your Board also believes it is important to
align compensation of officers and employees paid on a bi-weekly basis, with the
interests of Share Owners. In accordance with this belief, your Board, upon
recommendation of the Compensation and Governance Committee (“Committee”) of the
Board (comprised of independent outside directors), has unanimously adopted and
recommends for Share Owner approval, the Kimball International, Inc. Amended and
Restated 2010 Profit Sharing Incentive Bonus Plan (the “Plan”).
The profit sharing framework of this Plan has been in place since prior to the
Company becoming publicly traded in 1976. The Plan includes profit
determinations at two levels within the Company: (1) Worldwide for Company-wide
performance (“Worldwide”); and (2) at a Business Unit level for the performance
of designated operations within the Company (“Business Unit”). All executive
officers and other eligible employees participate at the Worldwide or Business
Unit level.
Share Owner approval of the Plan is now sought to qualify the awards under the
Plan as “performance-based compensation” under Section 162(m) of the Internal
Revenue Code. Section 162(m) disallows a deduction for certain compensation paid
in excess of $1 million to the executive officers listed in the Summary
Compensation Table in this proxy statement, but only if employed as of the end
of the fiscal year (“Named Executive Officers”). Performance-based compensation,
however, is fully deductible by the Company if the programs are approved by
Share Owners and meet certain other requirements. To maintain the deductibility
of payments under the Plan, the Board recommends that the Share Owners approve
the Plan at the Annual Meeting of Share Owners.
Goal. The goal of the Plan is to link an employee’s compensation with the
long-term financial success of the Company. The intent is to encourage
participants to think, act and be rewarded like owners, and to seek out and
undertake initiatives that continuously improve the long-term performance of the
Company.
Eligibility. Executive officers and full- and part-time employees of the Company
paid on a bi-weekly basis, except those covered under commission compensation
programs, are eligible to participate in the Plan (“Participants”).
Approximately 850 employees will be eligible to participate in the Plan.
Bonus Criteria. The Plan measures profitability in terms of “economic profit”,
generally equal to net income less the cost of capital. The Committee must
approve the profitability tiers (“Targets”) within the first 25% of the period
of service to which the Targets relate, but not later than 90 days after the
commencement of that period (“Relevant Time Period”). The Committee, within the
Relevant Time Period, may make adjustments for non-operating income and loss and
other profit-computation elements as it deems appropriate to provide optimal
incentives for eligible employees. If other adjustments are necessary beyond the




--------------------------------------------------------------------------------




Relevant Time Period, the NEOs will not be eligible to receive any bonus
resulting from such adjustments.
Bonus Amounts. The Plan establishes potential bonus amounts as a range of
percentages of the Participant’s salary, with the bonus percentage increasing
with higher levels of profitability. The Plan also establishes different bonus
percentage ranges across several Participant categories, setting higher
bonus-percentage ranges for Participants who, by virtue of their
responsibilities, are expected to have a greater effect on the Company’s
profitability. The CEO's payout will be ten points higher than the other
executive officers in the Worldwide Plan with a cap of 100%. At the highest
responsibility levels, Participants may earn bonuses of up to 100 percent of
base salary. The Plan is designed so that Participants will achieve maximum
bonuses only if the Company achieves economic profitability near the top
quartile of leading public companies and/or its competitors. A Participant’s
total bonus under the Plan may not exceed $1 million for any fiscal year. Awards
under the Plan will be determined based on actual future performance. Therefore,
the amounts that will be paid pursuant to the Plan in future years are not
currently determinable. However, as described above, the profit sharing
framework of the Plan has been in place for a number of years.
Administration. For a particular fiscal year, the Committee must approve the
Targets, profit-computation adjustments, and any other conditions within the
Relevant Time Period. At the end of each fiscal year, but before Plan bonuses
may be paid, the Committee must certify in writing that Targets and other
conditions have been satisfied. The Committee does not have the discretion to
increase the amount of any bonus for the Named Executive Officers. The Board may
amend or terminate the Plan effective for future fiscal years. The Board will
not, however, amend the Plan without Share Owner approval if such approval is
required to comply with Section 162(m) of the Internal Revenue Code or other
applicable law or to comply with applicable stock exchange requirements.
Bonus Payments. If a Participant’s bonus for the fiscal year does not exceed
$2,000, the bonus will be paid in a single sum during the following August.
Bonuses exceeding that amount will be paid during the following fiscal year in
five cash installments - 50% in the following August and 12.5% in each of the
following September, January, April, and June. If a Participant’s employment is
terminated before a scheduled payment date, the former employee will not be
entitled to receive that bonus payment or any subsequent bonus payment, unless
the Participant’s termination was caused by retirement after attaining the
country-specific retirement age (62 in the U.S.), death, or permanent
disability, in which case, that Participant (or beneficiary, in the event of the
participant’s death) will be entitled to receive all bonus payments for the
previous fiscal year and a pro-rata share for the current fiscal year, all to be
paid in full within 2½ months after the end of the Company’s fiscal year.




